Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 06, 2016

The Court of Appeals hereby passes the following order:

A17A0055. ALVIN ADAMS, III v. THE STATE.

      In 1993, Alvin Adams, III pled guilty to malice murder and armed robbery, for
which he was sentenced to life imprisonment. He subsequently filed a “Motion to
Withdraw Illegal[] and Unlawful Guilty Plea [and] Unlawfully Imposed Life
Sentence.” The trial court denied the motion, treating it as a motion to withdraw his
guilty plea. Adams then filed this direct appeal. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, Adams’s appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
                                       Court of Appeals of the State of Georgia
                                                                            09/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.